Citation Nr: 0523134	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for post 
traumatic stress disorder (PTSD).  

This case was previously before the Board in May 2003 and the 
case was remanded because the veteran requested a Board 
hearing.  The RO scheduled the veteran for a hearing to be 
held in June 2003; however, the veteran requested (by June 
2003 correspondence) that it be rescheduled.  The RO then 
scheduled the veteran for a hearing to take place in March 
2004.  The hearing was rescheduled again in April 2004 and 
June 2005, pursuant to the veteran's request, but he failed 
to appear at either hearing or give any reason for his 
failure to appear.  Pursuant to 38 C.F.R. § 20.702(d) (2004), 
the veteran's case was processed as though the request for 
hearing had been withdrawn.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to any verified in-
service stressor. 




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2002 rating decision; the October 
2002 Statement of the Case; the May 2003 Board Remand; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection for PTSD, and complied with 
VA's notification requirements.  The Statement of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated May 2001, January 2002, June 2002, January 2003, and 
July 2005 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for PTSD, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in May 2001, prior to the June 2002 RO rating 
decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Thus, the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by May 
2001, January 2002, June 2002, January 2003, and July 2005   
correspondence and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is VA medical evidence to show that the veteran has 
been diagnosed and treated for PTSD.  The primary impediment 
to a grant of service connection for PTSD here is the absence 
of combat duty or a verified in-service stressor upon which a 
diagnosis of PTSD was based.  Under these circumstances, 
another examination or a medical opinion is not necessary to 
make a decision on the claim.  Id.  The Board elaborates upon 
this matter in the analysis below.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from February 1964 to 
December 1967.  His service personnel records show no medals 
evincing combat duty.  The veteran's military specialty was 
general clerk.  His decorations included the Vietnam Service 
Medal and Vietnam Campaign Medal.

The veteran's service medical records are negative for any 
findings relating to a psychiatric disorder.  The veteran has 
conceded that he was not treated for any psychiatric problems 
during service.  He asserts, in essence that he has PTSD due 
to in-service stressors.

The veteran first sought psychiatric treatment in July 1998.  
The hospital discharge report stated that he was treated for 
depressive symptoms and suicidal intent.  He reported that 
even since he broke up with his lover in July 1997, he has 
suffered from increasingly worse moods.  Since the 
separation, he reported crying at night, a loss of appetite, 
and difficulty sleeping.  He admitted to planning on jumping 
onto the interstate to kill himself.  The hospital report 
noted that the veteran had never had any contact with 
psychiatric services before coming into the ER.  The 
veteran's social history included having been married once 
and having three daughters.  He got divorced 15 years ago and 
hasn't had any contact with them since.  The veteran then 
lived with his boyfriend for 15 years, but then the veteran's 
boyfriend found someone else "and this appears to have 
precipitated all of [the veteran's] problems."  At the time 
of the examination, the veteran did not smoke or drink 
alcohol.  The veteran was diagnosed with a major depressive 
disorder.  His Global Assessment of Functioning (GAF) was 35 
upon admission to the hospital, and 55 upon discharge.  

The veteran continued to seek treatment and was diagnosed 
with PTSD in March 2000.  At that time, the veteran had been 
using cocaine for the past four to five months after having 
never used it before.  He then began smoking crack on a daily 
basis.  He also admitted to a 30-year history of smoking 
cigarettes.  He was diagnosed with PTSD with depression, 
cocaine dependence in early remission, and continuing 
nicotine dependence.   

The veteran has alleged that one of his stressors is an 
incident aboard the U.S.S. Princeton in which he was called 
to investigate the death of one of his shipmates (sometimes 
described as a friend) who was crushed in a garbage 
compactor.  Various reports from the veteran make it unclear 
as to whether he witnessed the death or not.  Another alleged 
stressor involved coming under gunfire while aboard the 
U.S.S. Misspillion and being afraid for his life.  He also 
recalls coming under enemy fire while on shore leave from the 
U.S.S. Terrell County (he believes).  Finally, he recalls 
that a couple of his friends were killed in Vietnam, although 
they were not stationed with him at the time.  In July 2002, 
the veteran was able to provide the last names of these 
friends.  According to the veteran, they were both in the 
Marines Corps.  

The RO attempted to verify the veteran's alleged stressors by 
contacting the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  USASCRUR responded by noting that 
the veteran claimed to have witnessed buddies being killed 
aboard the U.S.S. Terrell County, and that he witnessed a 
friend being crushed to death by a compactor aboard the 
U.S.S. Princeton.  It sent the RO the command histories of 
the U.S.S. Princeton and U.S.S. Terrell County and noted that 
the histories document the ships' locations, missions, 
operations and significant activities.  It then went on to 
state "The histories do not document the incidents claimed 
by [the veteran]."  Finally, USASCRUR stated that "in order 
to conduct deck log research into the other incidents 
mentioned by [the veteran], he must provide a specific date 
within a 60-day time period of each occurrence" and that he 
should "include the most specific date possible, the 
individual's full name, complete unit designation, whether 
killed or wounded and a brief description of the incident."   

The RO properly informed the veteran of the information 
required by USASCRUR in order for further research, but the 
veteran has stated that given the time that has elapsed, and 
trouble with his memory, he is unable to provide specific 
names and dates.    
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).



Analysis

A review of the claims file shows no indication of PTSD 
during service or for many years thereafter.  The service 
personnel records show that the veteran received the Vietnam 
Service and Vietnam Campaign Medals; they do not show that he 
received any decorations evincing combat service.  His 
military specialty was clerical in nature. 

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  As there is competent evidence of a 
diagnosis of PTSD linked to alleged in-service stressors, 
this appeals turns on the questions of whether any of the 
veteran's alleged in-service stressors have been or could be 
verified.  

The veteran has alleged that he witnessed a shipmate/friend 
being crushed in a garbage compactor; that he came under 
gunfire and was afraid for his life; and that he had friends 
that were killed in Vietnam.  However, the service records do 
not verify any of the alleged incidents and he has failed to 
submit any corroborative evidence.  Pursuant to the RO's 
request, USASCRUR found that the veteran's unit  histories 
did not document the claimed incidents involving the 
veteran's buddies being killed on the USS TERRELL COUNTY and 
the witnessing of a friend being crushed by a compactor on 
board the USS Princeton.  As to the other alleged stressors, 
USASCRUR reported that that in order to conduct deck log 
research into these other incidents, the veteran must provide 
a specific date within a 60-day time period of each 
occurrence, the individual's full name, complete unit 
designation, whether killed or wounded and a brief 
description of the incident.  The RO properly informed the 
veteran of the information required by USASCRUR in order for 
further research, but the veteran replied that he is unable 
to provide any details that might assist the VA in verifying 
the alleged incidents.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated by 
official records, buddy statements, or any other supportive 
evidence.  He has not produced any witness who can 
corroborate his testimony.  Furthermore, the veteran's lack 
of detail about the alleged incidents make it impossible for 
them to be verified by the U.S. Armed Services Center for 
Research of Unit Records.  The veteran's diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a verified in-service stressor.  Accordingly, service 
connection for PTSD must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); Cohen, Moreau, Dizoglio, Doran, 
Zarycki, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


